ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-004, recommending on the record certified to the Board pursuant to Rule l:20-4(f) (default by respondent), that EDWARD A. MACDUFFIE, JR., a/k/a E. ALLEN MACDUFFIE, JR., formerly of LAVALLETTE, who was admitted to the bar of this State in 1971, and who has been suspended from the practice of law since January 8, 2014, be disbarred for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.7(a)(2) (conflict of interest), RPC 1.8(a) (improper business transaction with a client), and RPC 1.15(a) (knowing misappropriation of client funds), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979), RPC 8.1(a) (knowingly make a false statement of material fact to a disciplinary authority), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And EDWARD A. MACDUFFIE, JR., a/k/a E. ALLEN MACDUFFIE, JR., having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that EDWARD A. MACDUFFIE, JR., a/k/a E. ALLEN MACDUFFIE, JR., be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that EDWARD A. MACDUFFIE, JR., a/k/a E. ALLEN MACDUFFIE, JR., be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that EDWARD A. MACDUFFIE, JR., a/k/a E. ALLEN MACDUFFIE, JR., continue to comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
*3ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.